Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lesly McAnelly on 11/23/2021. 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A thorough search revealed the following references: 
U.S. 2010/0022351;
U.S. 2019/0021616;
U.S. 2017/0296874
U.S. 2013/0171601;
U.S. 2017/0199576; 
U.S. 2013/0286047 and 
U.S. 2015/0038806. 
However, these references fail to disclose, suggest or render obvious, in combination with the other claimed limitations: 
Per Claims 1, 8: a communication interface operably coupled to the display panel, the display panel configured to display on-demand exercise content received via the  the computing device configured to be wirelessly connected, via a second wireless connection different from the first wireless connection, to a biometric sensor, and the computing device configured to be wirelessly connected, via a third wireless connection different from the first wireless connection and the second wireless connection, to a server that is remote from the smart mirror and the computing device.
Per Claim 15:  a communication interface operably coupled to the display panel, the display panel configured to display on-demand exercise content received via the communication interface, the computing device configured to be wirelessly connected, via a first wireless connection and in response to a first user-initiated instruction received via the application, to the smart mirror, the computing device configured to be wirelessly connected, via a second wireless connection different from the first wireless connection and in response to a second user-initiated instruction received via the application, to a biometric sensor, the computing device configured to be wirelessly connected, via a third wireless connection different from the first wireless connection and the second wireless connection and in response to a third user-initiated instruction received via the application, to a server that is remote from the smart mirror and the computing device.
Additionally, the TD filed 11/23/2021 obviates a double patenting rejection over the parent application. 
The application has been amended as follows: 
1.	(Original) An apparatus, comprising:
	a  computing device configured to be wirelessly connected, via a first wireless connection, to a smart mirror having (1) a mirror with a first side and a second side opposite the first side, (2) a display panel, the first side of the mirror disposed between the display panel and 
the computing device configured to be wirelessly connected, via a second wireless connection different from the first wireless connection, to a biometric sensor, and
the computing device configured to be wirelessly connected, via a third wireless connection different from the first wireless connection and the second wireless connection, to a server that is remote from the smart mirror and the computing device.

2.	(Original) The apparatus of claim 1, wherein the computing device is configured to monitor the first wireless connection using a Web Socket protocol.

3.	(Original) The apparatus of claim 2, wherein:
	the computing device is configured to communicate with the server over the third wireless connection via Hypertext Transfer Protocol (HTTP) on-demand with a request/response structure.

4.	(Original) The apparatus of claim 1, wherein: 
the computing device is configured to send an instruction to the smart mirror such that the smart mirror modifies a user interface of the display panel in response to receiving the instruction from the computing device at the smart mirror.

5.	(Original) The apparatus of claim 1, wherein:
the computing device is configured to establish a wireless connection between the smart mirror and the server by (1) sending, via the software application and via the first wireless connection, a control signal to the smart mirror, and (2) sending, via the software application and via the third wireless connection, a signal to the server.

6.	(Original) The apparatus of claim 1, wherein the computing device is configured to establish a wireless connection between the smart mirror and the biometric sensor by (1) 

7.	(Original) The apparatus of claim 1, wherein:
the computing device is configured to use a HostAP mode to wirelessly connect to the smart mirror via the first wireless connection, 
the computing device configured to receive HostAP network information broadcast by the smart mirror.

8.	(Original) A method, comprising:
	wirelessly connecting, at a computing device and via a first wireless connection, to a smart mirror having (1) a mirror with a first side and a second side opposite the first side, (2) a display panel, the first side of the mirror disposed between the display panel and the second side of the mirror, and (3) a communication interface operably coupled to the display panel, the display panel configured to display on-demand exercise content received via the communication interface, the computing device storing a software application to control the smart mirror;
wirelessly connecting, at the computing device and via a second wireless connection different from the first wireless connection, to a biometric sensor;  and
wirelessly connecting, at the computing device and via a third wireless connection different from the first wireless connection and the second wireless connection, to a server that is remote from the smart mirror and the computing device.

9.	(Original) The method of claim 8, further comprising monitoring, at the computing device, the first wireless connection using a Web Socket protocol.

10.	(Original) The method of claim 9, further comprising:
	communicating, at the computing device, with the server over the third wireless connection via Hypertext Transfer Protocol (HTTP) on-demand with a request/response structure.


sending, from the computing device, an instruction to the smart mirror such that the smart mirror modifies a user interface of the display panel in response to receiving the instruction from the computing device at the smart mirror. 

12.	(Currently Amended) The method of claim 8, further comprising: 
establishing, at the computing device, a wireless connection between the smart mirror and the server by (1) sending, via the software application and via the first wireless connection, a control signal to the smart mirror, and (2) sending, via the software application and via the third wireless connection, a signal to the [[API]]server.

13.	(Original) The method of claim 8, further comprising;
establishing, at the computing device, a wireless connection between the smart mirror and the biometric sensor by (1) sending, via the software application and via the first wireless connection, a control signal to the smart mirror, and (2) sending, via the software application and via the second wireless connection, a signal to the biometric sensor.

14.	(Original) The method of claim 8, wherein:
using, at the computing device, a HostAP mode to wirelessly connect the computing device to the smart mirror via the first wireless connection; and
receiving, at the computing device, HostAP network information broadcast by the smart mirror.

15.	(Original) An apparatus, comprising:
	a computing device having an instantiation of an application to control to a smart mirror having (1) a mirror with a first side and a second side opposite the first side, (2) a display panel, the first side of the mirror disposed between the display panel and the second side of the mirror, and (3) a communication interface operably coupled to the display panel, the display panel configured to display on-demand exercise content received via the communication interface,

the computing device configured to be wirelessly connected, via a second wireless connection different from the first wireless connection and in response to a second user-initiated instruction received via the application, to a biometric sensor,
the computing device configured to establish a wireless connection between the smart mirror and the biometric sensor by (1) sending, via the application and via the first wireless connection, a first control signal to the smart mirror, and (2) sending, via the application and via the second wireless connection, a signal to the biometric sensor,
the computing device configured to be wirelessly connected, via a third wireless connection different from the first wireless connection and the second wireless connection and in response to a third user-initiated instruction received via the application, to a server that is remote from the smart mirror and the computing device, 
the computing device configured to establish a wireless connection between the smart mirror and the server by (1) sending, via the application and via the first wireless connection, a second control signal to the smart mirror, and (2) sending, via the application and via the third wireless connection, a signal to the server. 

16.	(Currently Amended) The apparatus of claim 15, wherein the computing device is configured to monitor the first wireless connection using a Web Socket protocol.[[, and]] 

17.	(Original) The apparatus of claim 16, wherein:
	the computing device is configured to communicate with the server over the third wireless connection via Hypertext Transfer Protocol (HTTP) on-demand with a request/response structure.

18.	(Original) The apparatus of claim 15, wherein: 
the computing device is configured to send an instruction to the smart mirror such that the smart mirror modifies a user interface of the display panel in response to receiving the instruction from the computing device at the smart mirror.

19.	(Original) The apparatus of claim 15, wherein:
the computing device is configured to use a HostAP mode to wirelessly connect to the smart mirror via the first wireless connection, and
the computing device configured to receive HostAP network information broadcast by the smart mirror.

20.	(Original) The apparatus of claim 15, wherein: 
the computing device is configured to send the first control signal to the smart mirror to cause an instantiation of the application at the smart mirror to establish the wireless connection between the smart mirror and the biometric sensor, and
the computing device is configured to send the second control signal to the smart mirror to cause the instantiation of the application at the smart mirror to establish the wireless connection between the smart mirror and the server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715